DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6 is objected to because of the following informalities: the limitation “the at least one input” should be -the at least one data input- for consistency.  
Claim 8 is objected to because of the following informalities: in line 2, “The” should not be capitalized.
Claim 8 is objected to because of the following informalities: in line 9, “the data stream by the stream” should be –the data stream by the system–.
Claim 8 is objected to because of the following informalities: in line 10, “and a function which with the at least one processor” is incomplete and should be –and a function which communicates with the at least one processor –.
Claims 8 and 9 are objected to because of the following informalities: the limitation “the at least one input” should be -the at least one data input- for consistency. 
Claim 9 is objected to because of the following informalities: in line 1, “At” should be –A–.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,275,341.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broadened versions of the Patent.  Claim 1 of the instant claims, for instance, is a broadened version of claim 1 of the Patent in that the language “at least one model” of the instant claim 1 overlaps with the "first model" and "context model" of claim 1 in the Patent.  Other limitations in claim 1 are substantively the same.  Claims 2-4 of the instant claims are substantively the same as claims 2-4 of the Patent.  Claims 6 of the instant application is a broadening of claim 5 of the Patent in the same manner as described for claim 1.  Furthermore for claim 6, the limitation "causes computer code attached to the objects of the at least one model” overlaps in scope with "cause an alteration of the context model" of claim 5 of the Patent.  Claim 7 of the instant claims are substantively the same as claim 6 of the Patent.  Claims 8 and 9 of the instant claims are substantively the same as claims 7 and 8 of the Patent, respectively, based on the reasons given above for the other independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Claims 8 and 9 recite the limitations "the mapping function".  There is insufficient antecedent basis for this limitation in the claim.  Examiner assume applicant is referencing the “function”.
Claim 13 is rejected as being dependent upon a rejected base claim.
Claims 3 and 4 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 3 and 4 recite the limitation "the at least one output".  There is insufficient antecedent basis for this limitation in the claim.  The only previous mention of ‘output’ appears to be in claim 1, namely “a data output from another computer”.  Furthermore, this mention in claim 1 is disclosed in the alternative and does not appear to be related to the limitation "an action dependent upon a state of the at least one model".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. Pub. No. 2008/0243451 to Feblowitz et al. (hereinafter Feblowitz)
Per claim 1, Feblowitz discloses a computer system (fig. 1), comprising: at least one data input for providing a data stream from at least one of a sensor, a data output from another computer, a computer program and a message containing encoded intelligible human language (figs. 2-9 show input of data streams from various sources including image sensors or microphones for voice applications; paragraph 163, data input can be of any format (text, image, video, etc.)); at least one processor (fig. 1, Processing Element (PE) controller; paragraph 197, processor can be used to implement controller) for processing each data stream for creating objects corresponding to informational elements present in the data stream (paragraph 68, data stream carries zero or more data objects which can be described semantically by OWL; figs. 3-9 show various input data streams and the created objects formed from those streams graphed using OWL); at least one model (paragraphs 151+, Processing Elements are models that take in input streams and produce output streams, both streams having objects that are represented by graphs in accordance with OWL; “the basic PE model is that it takes m input graph patterns on its m input streams, processes (or transforms) them in some fashion and produces n output graph patterns on its n output streams”) comprising objects in which objects therein represent entities (figs. 7 and 9 are examples of objects representing images derived from input streams that are themselves taken in as inputs to the PE, item 710, that are processed by the PE, resulting/producing in output objects as shown in the output graph) and which is dynamically updatable by processing of the data stream (figs. 6-9, items 610, 710 and 810, output of the PE is dynamically updatable since it is dependent upon whatever input data stream is being processed by the PE, the PE subsequently producing annotated version of input stream); and a function (paragraphs 171-195, function used to match an input data stream with the appropriate/best PE, e.g., matching the input data stream to a stream-pattern for a particular PE's input requirements; paragraph 195 and fig. 9, example of matching process) which communicates with the at least one processor (matching function uses processor) and the at least one model (at least one PE is matched to input stream and used after the matching) and which associates the objects (input stream objects ‘produced’ from image data source) with corresponding objects within the at least one model (matching function described in paragraphs 171-195, matches the input stream objects produced from image data source to a particular PE that has the matching ‘required’ input objects) which causes computer code attached to the objects of the at least one model to be executed (paragraphs 165+, PE performs various types of functions executable by computer code, including processing of the input stream objects and producing processed output stream objects such as Annotator PE's which take in some input stream and produce an output stream containing the same content with some additional annotations) and the at least one model being modifiable by execution of the computer code (figs. 7 and 9, PE modified by addition of additional objects determined after processing, e.g., a “Keyword” object) to provide at least one update to the at least one model including creation of at least one model class representing a class of objects (paragraph 160, Image Pattern Recognizer, the PE shown in figs. 7 and 9, creates a model class “Keyword” representing a class of objects of “type” Keyword), creation of an object which represents an instance of a class (paragraph 160, the Image Pattern Recognizer PE “creates a new object -a Keyword-”, e.g., fig. 7 and 9, ‘?Keyword_1’, an instance of class type ‘Keyword’), creation of a property of a class or an object (paragraph 160 and fig. 7, establishing a new relation ‘describedBy’ for the object ‘?Image_2' is creating a property for the object '?Image_2'), and updating of a value of a property of a class or an object (paragraph 160 and fig. 7, after ‘describedBy’ instantiated, e.g., null value initially, updated value points to ‘?Keyword_1’).
Per claim 2, Feblowitz discloses claim 1, further disclosing a module (fig. 2, NES) which communicates with the at least one model for controlling an action (paragraph 53, NES produces alert actions, the alerts dependent upon other PEs, such as PSD, that process information and outputs data streams) in response to an internal utility function (paragraph 52, alerts caused by requests to monitor a particular person making calls).
Per claims 3 and 4, Feblowitz disclose claims 1 and 2, respectively, further disclosing the at least one output is an action dependent upon a state of the at least one model (fig. 2, output of NES is an action, which depends on state of PSD processing element).
Per claim 5, Feblowitz discloses claim 1, further disclosing the objects comprise
software objects (figs. 2-9, objects are data/software).
Per claims 10 and 11, Feblowitz disclose claims 1 and 5, respectively, further disclosing the at least one input is the output from an AKOS entity (fig. 1, input data source can be an ‘Artificial Knowledge Object System’, so long as it outputs a data stream; fig. 1 can handle arbitrary input data streams from output from various other computers).
Per claim 6, Feblowitz discloses a computer system (fig. 1), comprising: at least one data input for providing a data stream from at least one of a sensor, a data output (figs. 2-9 show input of data streams from various sources including image sensors or microphones for voice applications; paragraph 163, data input can be of any format (text, image, video, etc.)); at least one processor (fig. 1, Processing Element (PE) controller; paragraph 197, processor can be used to implement controller) for processing each data stream for creating objects corresponding to informational elements present in the data stream (paragraph 68, data stream carries zero or more data objects which can be described semantically by OWL; figs. 3-9 show various input data streams and the created objects formed from those streams graphed using OWL); at least one model (paragraphs 151+, Processing Elements are models that take in input streams and produce output streams, both streams having objects that are represented by graphs in accordance with OWL; “the basic PE model is that it takes m input graph patterns on its m input streams, processes (or transforms) them in some fashion and produces n output graph patterns on its n output streams”) comprising objects in which objects therein represent entities (figs. 7 and 9 are examples of objects representing images derived from input streams that are themselves taken in as inputs to the PE, item 710, that are processed by the PE, resulting/producing in output objects as shown in the output graph) and which is dynamically updated by processing of the data stream (figs. 6-9, items 610, 710 and 810, output of the PE is dynamically updatable since it is dependent upon whatever input data stream is being processed by the PE, the PE subsequently producing annotated version of input stream); and a function (paragraphs 171-195, function used to match an input data stream with the appropriate/best PE, e.g., matching the input data stream to a stream-pattern for a particular PE's input requirements; paragraph 195 and fig. 9, example of matching process) which communicates with the at least one processor (matching function uses processor) and the at least one model (at least one PE is matched to input stream and used after the matching) and which associates the objects (input stream objects ‘produced’ from image data source) with corresponding objects within the at least one model (matching function described in paragraphs 171-195, matches the input stream objects produced from image data source to a particular PE that has the matching ‘required’ input objects) which causes computer code attached to the objects of the at least one model to be executed (paragraphs 165+, PE performs various types of functions executable by computer code, including processing of the input stream objects and producing processed output stream objects such as Annotator PE's which take in some input stream and produce an output stream containing the same content with some additional annotations) and depending on a result of the execution providing at least one output which is an action dependent upon a state of the at least one model (fig. 2, NES a processing element that produces an output that is an alert action dependent on the state and output results of other processing elements, such as the PSD).
Per claim 7, Feblowitz discloses claim 6, further disclosing a module (fig. 2, NES)  which communicates with the at least one model for controlling an action (paragraph 53, NES produces alert actions, the alerts dependent upon other PEs, such as PSD, that process information and outputs data streams) in response to an internal utility function (paragraph 52, alerts caused by requests to monitor a particular person making calls)
Per claim 12, Feblowitz discloses claim 7, further disclosing the at least one input is the output from an AKOS entity (fig. 1, input data source can be an ‘Artificial Knowledge Object System’, so long as it outputs a data stream; fig. 1 can handle arbitrary input data streams from output from various other computers).  
Claims 8, 9 and 13 are substantially similar in spirit and scope as claims 1-7 and 10-12.  Therefore, the rejection of claims 1-6 and 10-12 are applied accordingly.  Claims 8 and 9 recite the computer system having the capability of performing a steps of method and then steps of the method itself.  Feblowitz anticipates this since the computer system when executed, would perform these steps.  Furthermore, the step limitation “to provide for selection of updating the at least one model by processing the data stream by the system” in claims 8 and 9, while slightly different than the analog limitation in claim 1, Feblowitz anticipates this since the PE processing is dependent upon the input data stream, and thus update of PE output objects is ‘selected’ dependent upon the input data objects.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to machine comprehension from processing input data streams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN CHEN/Primary Examiner, Art Unit 2125